The transcript in this case was filed June 27, 1922. The appellee seasonably filed motion to dismiss the appeal, because no briefs have been filed by the appellant. The cause was duly set for and submitted in this court May 3, 1923. Motion sustained, and appeal dismissed. Revised Civil Statutes, art. 2115, rules 38, 40 (230 S.W. viii), and 102 (142 S.W. xxiv), promulgated by the Supreme Court for the preparation of cases on appeal. Mandry et al. v. Brown Cracker  Candy Co. (Tex. Civ. App.) 248 S.W. 1095; Eastham v. Smither (Tex. Civ. App.)248 S.W. 1099.
Dismissed.